             Case 1:18-cv-01782-SAG Document 70 Filed 06/01/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

                                                *
KYLE A. JAHN,                                   *
                                                *
                       Plaintiff,               *
v.                                              *          Civil Case No. SAG-18-1782
                                                *
TIFFIN HOLDINGS, INC., et al.                   *
                                                *
                       Defendants.              *
                                                *
*        *       *     *       *       *    *       *      *      *      *       *      *

                                    MEMORANDUM AND ORDER

         On May 14, 2020, Plaintiff Kyle Jahn (“Plaintiff”) filed a Motion to Withdraw

Remaining Count III of Amended Complaint and Request to Enter Final Judgment, ECF 68 (“the

Motion”).      On the same day, this Court entered an Order directing Defendants to file an

opposition to the Motion on or before Friday, May 29, 2020. ECF 69. No opposition was filed.

The Motion is thus ripe for decision, and no hearing is necessary. See Loc. R. 105.6 (D. Md.

2018).

         Federal Rule of Civil Procedure 41(a)(2) provides that at any time, the plaintiff may

request that an action, in whole or in part, be dismissed. Such motions “should not be denied

absent plain legal prejudice to the defendant.” Ellett Bros., Inc. v. U.S. Fidelity & Guar. Co.,

275 F.3d 384, 388 (4th Cir. 2001). Here, while discovery has concluded, only Plaintiff has filed

a dispositive motion, and that motion was decided in his favor. Defendants filed neither a

counterclaim nor a motion for summary judgment. Thus, the Court cannot discern any legal

prejudice to Defendants from the voluntary dismissal of Count III at this stage. See Bridge Oil,

Ltd. v. Green Pac. A/S, 321 F. App’x 244, 245 (4th Cir. 2008).
         Case 1:18-cv-01782-SAG Document 70 Filed 06/01/20 Page 2 of 2



       Therefore, it is, this 1st day of June, 2020, hereby ORDERED that Plaintiff’s Motion to

Withdraw Remaining Count III, ECF 68, is GRANTED. The Clerk is DIRECTED to CLOSE

this case. Should Plaintiff seek to recover his attorneys’ fees and other costs associated with this

litigation, he must file an appropriate motion on or before June 22, 2020. Defendants shall have

twenty-one (21) days to respond to Plaintiff’s request for fees and costs, beginning from the day

on which Plaintiff files his motion. A final order of judgment will follow the Court’s decision on

Plaintiff’s request for costs and fees. The Clerk is further DIRECTED to mail a copy of this

Memorandum and Order to Defendants at their respective addresses of record.



                                                                            /s/
                                                             Stephanie A. Gallagher
                                                             United States District Judge




                                                 2
